DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21; and 23-24 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 104544570).
As per claim 1: Liu discloses a vapor provision device 10 comprising: a vaporizer (fig. 2) for generating a vapor from a vapor precursor material for inhalation by a user (as emphasized: The liquid in the liquid storage cavity 126 communicates with the liquid wick 142 in the atomization cavity 122 through the liquid guide channel 124 and the liquid guide hole 132 in sequence and with the atomizer element 140 to generate aerosol; and the heating wire 144 generates heat to atomize the liquid in the liquid absorbent core 142, and passes through the atomizing tube for the user to inhale as emphasized); wherein the vapor provision device 10 has a length L along a length direction, a thickness T along a thickness direction which is orthogonal to the length direction, and a width W along a width direction which is perpendicular to both the length direction and the thickness direction, wherein the width W and length L are both at least twice the thickness T, and wherein a minimum radius of curvature R for a peripheral edge of the vapor provision device in a plane perpendicular to the thickness direction is at least 0.1 times 
However, Liu does not explicitly disclose wherein an outer surface of the vapor provision device is provided with at least one depression having a depth at a deepest part of between 1 mm and 5 mm and a width of between 0.2W and 0.8W.
	Although, Liu does not further emphasize a recess/dentation/depression on the surface of the housing. However, a person having ordinary skill in the art would know that having a recess/dentation/depression as recited can only deal with change in shape because such a modification still would not change the function of the vapor after all. Furthermore, having the recess/dentation/depression on the housing surface to provide the users with a better grip/hold/control the device, protect the device and to also prevent from unnecessary drop of the device. Since, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vapor provision device of Liu by having outer surface of the vapor provision device is provided with at least one depression having a depth at a deepest part of between 1 mm and 5 mm and a width of between 0.2W and 0.8W as taught by the instant invention to further provide a secure, stable and better grip/hold/control of the device and also to protect the users investment last longer.

As per claims 2-4; 11; 14-17; 19-21: Liu discloses the vapor provision device 10; wherein the L (length) is greater than the T (thickness) by a factor at least 2 (as see in figs. 1-2); and wherein the W (width) is greater than the T (thickness) by a facto at least 2 (see fig. 1); and wherein the L is greater than the W by a factor at least 1.25 (see fig. 2); and wherein the minimum radius of curvature R for the peripheral edge of the vapor provision device 10 in the plane perpendicular to the thickness direction is at least 0.2 times the width W (see attached fig. 2); and wherein at least one surface of the vapor provision device 10 perpendicular to the thickness direction is curved in the width direction along a majority of the width of the vapor provision device (see fig. 1; wherein along the edge of the housing is curving); and 

	As per claims 5-10; 12-13; 18: Liu discloses the vapor provision device 10. However, Liu does not explicitly disclose the dimension recited in the claims such as: wherein the thickness T is one of: less than 25 mm, less than 22mm, less than 20 mm, less than 18 mm, less than 16 mm, less than 14 mm, less than 12 mm, or less than 10 mm; and wherein the width W is one of: greater than 20 mm, greater than 25 mm, greater than 30 mm, greater than 35 mm, greater than 40 mm, greater than 45 mm, or greater than 50 mm; and wherein the length L is one of: less than 120 mm, less than 110 mm, less than 100 mm, less than 90 mm, or less than 80 mm; and wherein the length L is one of: between 60 mm and 100 mm; and wherein the width W is one of: between 30 mm and 45 mm; and wherein the thickness T is one of: between 12 mm and 20 mm; and wherein the minimum radius of curvature R for the peripheral edge of 
	Although, Liu does not explicitly disclose in detail the dimensions as recited above from the instant invention. However, a person having ordinary skill in the art would know that having all the different dimensions as recited can only deal with change in size and as manufacture desire because such modification in dimensions still would not change the function of the device after all, but nothing more than about the sizes, shapes, designs from the manufacture to adapt to the market as well as the users nowadays in term of compact/sleek/convenience. Furthermore, since Applicant has presented no explanation that these particular dimensions/shapes/sizes are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious or easy to achieve.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vapor provision device of Liu by having the thickness T is one of: less than 25 mm, less than 22mm, less than 20 mm, less than 18 mm, less than 16 mm, less than 14 mm, less than 12 mm, or less than 10 mm; and wherein the width W is one of: greater than 20 mm, greater than 25 mm, greater than 30 mm, greater than 35 mm, greater than 40 mm, greater than 45 mm, or greater than 50 mm; and wherein the length L is one of: less than 120 mm, less than 110 mm, less than 100 mm, less than 90 mm, or less than 80 mm; and wherein the length L is one of: between 60 mm and 100 mm; and wherein the width W is one of: between 30 mm and 45 mm; and wherein the thickness T is one of: between 12 mm and 20 mm; and wherein the minimum radius of curvature R for the peripheral edge of the vapor provision device in the plane perpendicular to the thickness direction is at least 3 mm; and wherein an area extent of the vapor provision device in the plane perpendicular to the thickness direction is less than a product of the width W and the length L by a factor of less than 0.95; and wherein the at least one depression has a depth at the deepest part of between 2 mm and 4 mm, and a width of one of between 0.25W and 0.75W as taught by the instant to further provide a compact/sleek/convenience design device to the market nowadays but have no change in the 

As per claim 23: Liu discloses a vapor provision device 10 comprising: a vaporizer for generating a vapor from a vapor precursor material for inhalation by a user (see fig. 2; wherein the atomizing element includes a liquid wick and a heating wire 144; and the heating wire 144 generates heat to atomize the liquid in the liquid absorbent core 142, and passes through the atomizing tube for the user to inhale as emphasized); and wherein a majority of an outer surface 220 of the vapor provision device 10 is curved (see fig. 1) ; wherein the vapor provision device has a length L along a length direction, a thickness T along a thickness direction which is orthogonal to the length direction, and a width W along a width direction which is perpendicular to both the length direction and the thickness direction (see attached fig. 1; and it’s obviously showed all the shapes and dimensions from the device).
However, Liu does not explicitly disclose wherein an outer surface of the vapor provision device is provided with at least one depression having a depth at a deepest part of between 1mm and 5mm and a width of between 0.2W and 0.8W.
	Although, Liu does not further emphasize a recess/dentation/depression on the surface of the housing. However, a person having ordinary skill in the art would know that having a recess/dentation/depression as recited can only deal with change in shape because such a modification still would not change the function of the vapor after all. Furthermore, having the recess/dentation/depression on the housing surface to provide the users with a better grip/hold/control the device, protect the device and to also prevent from unnecessary drop of the device. Since, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vapor provision device of Liu by having outer surface of the vapor provision device is provided with at least one depression having a depth at a deepest part of between 1 mm and 5 mm and a width of between 0.2W and 0.8W as taught by the instant 

As per claim 24: Liu discloses a vapor provision device 10 comprising: a vaporizer for generating a vapor from a vapor precursor material for inhalation by a user (see fig. 2; wherein the atomizing element includes a liquid wick and a heating wire 144; and the heating wire 144 generates heat to atomize the liquid in the liquid absorbent core 142, and passes through the atomizing tube for the user to inhale as emphasized); wherein the vapor provision device 10 has a length L along a length direction, a thickness T along a thickness direction which is orthogonal to the length direction, and a width W along a width direction which is perpendicular to both the length direction and the thickness direction, wherein the width W and length L are both at least twice the thickness T, and wherein a minimum radius of curvature R for a peripheral edge of the vapor provision device in a plane perpendicular to the thickness direction is at least 0.1 times the width W (see fig. 1; wherein the inhaler element 10 is having all the aspects as the limitation recited of the instant invention; and it’s obviously showed the dimensions from the device).
However, Liu does not explicitly disclose wherein an outer surface of the vapor provision device is provided with at least one depression having a depth at a deepest part of between 1 mm and 5 mm and a width of between 0.2W and 0.8W.
	Although, Liu does not further emphasize a recess/dentation/depression on the surface of the housing. However, a person having ordinary skill in the art would know that having a recess/dentation/depression as recited can only deal with change in shape because such a modification still would not change the function of the vapor after all. Furthermore, having the recess/dentation/depression on the housing surface to provide the users with a better grip/hold/control the device, protect the device and to also prevent from unnecessary drop of the device. Since, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vapor provision device of Liu by having outer surface of the vapor provision device is provided with at least one depression having a depth at a .

    PNG
    media_image1.png
    497
    358
    media_image1.png
    Greyscale

Claims 1 and 23-24 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Steingraber et al. (US 10058122).
As per claim 1: Steingraber discloses an electronic cigarette 10 comprising: a vaporizer for generating a vapor from a vapor precursor material for inhalation by a user (a pressure/atomizer/vapor cavity 40 (which houses two cartridges and vacuum switch)); wherein the vapor provision device 10 has a length L along a length direction, a thickness T along a thickness direction which is orthogonal to the length direction, and a width W along a width direction which is perpendicular to both the length direction and the thickness direction, wherein the width W and length L are both at least twice the thickness T, and wherein a minimum radius of curvature R for a peripheral edge of the vapor provision device in a plane perpendicular to the thickness direction is at least 0.1 times the width W (as see in figs. 1-2; 6; and it’s obviously showed the dimensions from the device).
However, Steingraber does not explicitly disclose wherein an outer surface of the vapor provision device is provided with at least one depression having a depth at a deepest part of between 1 mm and 5 mm and a width of between 0.2W and 0.8W.
	Although, Steingraber does not further emphasize a recess/dentation/depression on the surface of the housing. However, a person having ordinary skill in the art would know that having a recess/dentation/depression as recited can only deal with change in shape because such a modification still would not change the function of the vapor after all. Furthermore, having the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vapor provision device of Steingraber by having outer surface of the vapor provision device is provided with at least one depression having a depth at a deepest part of between 1 mm and 5 mm and a width of between 0.2W and 0.8W as taught by the instant invention to further provide a secure, stable and better grip/hold/control of the device and also to protect the users investment last longer. 
As per claim 23: Steingraber discloses an electronic cigarette 10 comprising: a vaporizer for generating a vapor from a vapor precursor material for inhalation by a user (a pressure/atomizer/vapor cavity 40 (which houses two cartridges and vacuum switch)); wherein a majority of an outer surface 26 of the vapor provision device 10 is curved (see figs. 1-3) ; wherein the vapor provision device has a length L along a length direction, a thickness T along a thickness direction which is orthogonal to the length direction, and a width W along a width direction which is perpendicular to both the length direction and the thickness direction (see figs. 1-2; and it’s obviously showed all the shapes and dimensions from the device).
However, Steingraber does not explicitly disclose wherein an outer surface of the vapor provision device is provided with at least one depression having a depth at a deepest part of between 1mm and 5mm and a width of between 0.2W and 0.8W.
	Although, Steingraber does not further emphasize a recess/dentation/depression on the surface of the housing. However, a person having ordinary skill in the art would know that having a recess/dentation/depression as recited can only deal with change in shape because such a modification still would not change the function of the vapor after all. Furthermore, having the recess/dentation/depression on the housing surface to provide the users with a better grip/hold/control the device, protect the device and to also prevent from unnecessary drop of the device. Since, a change in 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vapor provision device of Steingraber by having outer surface of the vapor provision device is provided with at least one depression having a depth at a deepest part of between 1 mm and 5 mm and a width of between 0.2W and 0.8W as taught by the instant invention to further provide a secure, stable and better grip/hold/control of the device and also to protect the users investment last longer.

As per claim 24: Steingraber discloses an electronic cigarette 10 comprising: a vaporizer for generating a vapor from a vapor precursor material for inhalation by a user (a pressure/atomizer/vapor cavity 40 (which houses two cartridges and vacuum switch)); wherein the vapor provision device 10 has a length L along a length direction, a thickness T along a thickness direction which is orthogonal to the length direction, and a width W along a width direction which is perpendicular to both the length direction and the thickness direction, wherein the width W and length L are both at least twice the thickness T, and wherein a minimum radius of curvature R for a peripheral edge of the vapor provision device in a plane perpendicular to the thickness direction is at least 0.1 times the width W (see fig. 1; wherein the inhaler element 10 is having all the aspects as the limitation recited of the instant invention; and it’s obviously showed the dimensions from the device).
However, Steingraber does not explicitly disclose wherein an outer surface of the vapor provision device is provided with at least one depression having a depth at a deepest part of between 1 mm and 5 mm and a width of between 0.2W and 0.8W.
	Although, Steingraber does not further emphasize a recess/dentation/depression on the surface of the housing. However, a person having ordinary skill in the art would know that having a recess/dentation/depression as recited can only deal with change in shape because such a modification still would not change the function of the vapor after all. Furthermore, having the recess/dentation/depression on the housing surface to provide the users with a better grip/hold/control the device, protect the device and to also prevent from unnecessary drop of the device. Since, a change in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vapor provision device of Steingraber by having outer surface of the vapor provision device is provided with at least one depression having a depth at a deepest part of between 1 mm and 5 mm and a width of between 0.2W and 0.8W as taught by the instant invention to further provide a secure, stable and better grip/hold/control of the device and also to protect the users investment last longer.

Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the prior art of record Liu does not disclose or suggest the minimum radius of curvature R for a peripheral edge relative to the thickness of the device is at least 0.1 times the width W. Examiner respectfully disagreed. As shown from the attached fig. 1 above, wherein the inhaler element 10 is having all the aspects as the limitation recited of the instant invention. Furthermore, the applicant is advised that is has been held by the court that differences in dimensions do not amount to patentability where such differences do not affect the operation of the prior art device. In Gardner v. TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
	In response to the Applicant’s argument that the prior art of Liu does not teach a device that includes at “least one depression having a depth at a deepest part of between 1mm and 5mm and a width of between 0.2W and 0.8W. And Applicant emphasized that the recited depression is not a mere characterization of a shape but represents a definable feature of the recited device. Examiner respectfully disagreed, although Liu does not explicitly mention the dimensions of the depression. However, as shown in the fig. 1 of Liu’s prior art, there is a depression/dentation/recess on the body of the device adjacent to the mouthpiece also to further provide a hold, a grip of the device once users are start using the device. Furthermore, having the recess/dentation/depression on the housing surface to provide the users with a better grip/hold/control the device, protect the device and to also prevent from unnecessary drop of the 
	In response to the Applicant’s argument that the prior art of Steingraber et al. is similar to Liu and fails to disclose in the Applicant’s remark. Once again, Examiner respectfully disagreed. Applicants have presented no explanation that these particular dimensions of the device are significant or are anything more than one numerous structure a person of ordinary sill in the art would find obvious for the purpose of providing on the device. Furthermore, Steingraber does disclose different shapes and sizes of the device (as shown in fig. 1; and 7-8) to accommodate users need. Especially, as shown in figs. 7-8 with a curve body/housing in the middle of the device to further enhance the grip/hold/control device, protect the device and to also prevent from unnecessary drop of the device. Since, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
	Therefore, Examiner believed the rejection is proper and valid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831